Case 4:13-cv-00151-RCC Document 141-1 Filed 07/22/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ARIZONA

                                   TUCSON DIVISION

WILDEARTH GUARDIANS,                    )
                                        )
      Plaintiff,                        )
                                        )     No. 13-151-RCC
vs.                                     )
                                        )    ORDER APPROVING
UNITED STATES FISH AND WILDLIFE         ) STIPULATION MODIFYING
SERVICE and UNITED STATES FOREST        )      INJUNCTION
SERVICE,                                )
                                        )
      Defendants.                       )
_______________________________________)




       Being fully advised in the premises, the Court hereby APPROVES the parties’

Stipulation to Modify Injunction filed on July 22, 2020. Pursuant to that stipulation of the

parties, which is attached hereto, the Court hereby MODIFIES the injunction put in place

by its September 12, 2019 Order to except the following specifically enumerated activities

from the injunction:

1.     Projects set out on Attachment 1 to the July 22, 2020 stipulation which are outside

       of Mexican spotted owl critical habitat and Mexican spotted owl Recovery Habitat,

       and
Case 4:13-cv-00151-RCC Document 141-1 Filed 07/22/20 Page 2 of 7



2.   Those portions of the projects set out on Attachment 2 to the July 22, 2020

     stipulation which are outside of Mexican spotted owl critical and Mexican spotted

     owl Recovery Habitat.




                          _________________________________
                          United States District Judge
Case 4:13-cv-00151-RCC Document 141-1 Filed 07/22/20 Page 3 of 7



Steven Sugarman
New Mexico Bar No. 5717
appearing pro hac vice
347 County Road 55A
Cerrillos, New Mexico 87010
(505) 672-5082
stevensugarman@hotmail.com

Attorney for WildEarth Guardians



                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ARIZONA

                                    TUCSON DIVISION


WILDEARTH GUARDIANS,                    )
                                        )
      Plaintiff,                        )
                                        )       No. 13-151-RCC
vs.                                     )
                                        )
UNITED STATES FISH AND WILDLIFE         )     STIPULATION TO
SERVICE and UNITED STATES FOREST        )    MODIFY INJUNCTION
SERVICE,                                )
                                        ) [Expedited consideration requested]
      Defendants.                       )
_______________________________________)


       The parties to this action hereby stipulate to a further modification of the Court’s

September 12, 2019 injunction in this matter that “timber management actions in Region

3 national forests must cease pending formal consultation.” ECF Doc. No. 89 at 39. The

parties respectfully request that the Court approve this stipulation and enter it as Order of

the Court.
Case 4:13-cv-00151-RCC Document 141-1 Filed 07/22/20 Page 4 of 7



          Currently pending before the Court are the Federal Defendants’ Motion to Alter

the Court’s Decision and to Clarify or Modify the Court’s Injunction and the Federal

Defendants’ motions to dissolve the injunction. ECF Docs. Nos. 104, 112, 126. Pending

the Court’s resolution of these motions, the parties agree and stipulate that the timber

management activities specifically identified on Attachment 1 and Attachment 2 to this

Stipulation should be permanently excepted from the Court’s injunction. The projects

enumerated on Attachment 1 are outside of Mexican spotted owl critical habitat and

Recovery Habitat. Insofar as the Attachment 2 projects are concerned, the parties

stipulate only to implementation of those portions of those projects that are outside of

Mexican spotted owl critical habitat and Recovery Habitat.

          The parties further stipulate that their execution of this stipulation is intended

solely to achieve the prompt release of the above projects from the current injunction in

this case. By executing this stipulation, the parties do not concede or compromise any

claim or defense set out in or arising from the Federal Defendants’ currently pending

motions. Motion to Alter the Court’s Decision and to Clarify of Modify the Court’s

Injunction. Rather, this stipulation is a memorialization of the parties’ limited agreement

with respect to the specifically enumerated projects set out on Attachment 1 hereto.




WildEarth Guardians v. U.S. Forest Service, et al.                                Stipulation to Modify
Civil No. 13-151-RCC                                                                              Page 2
Case 4:13-cv-00151-RCC Document 141-1 Filed 07/22/20 Page 5 of 7




Dated:              July 22, 2020.


Respectfully submitted,

For the Plaintiff:                                                For the Federal Defendants:


       /s/ Steven Sugarman                                               /s/ Rickey Turner
Steven Sugarman                                                   Rickey Turner, Senior Trial Atty.
347 County Road 55A                                               U.S. Department of Justice
Cerrillos, New Mexico 87010                                       999 18th Street
(505) 672-5082                                                    South Terrace, Suite 370
stevensugarman@hotmail.com                                        Denver, Colorado 80202
                                                                  rickey.turner@usdoj.gov




                                          CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of this Stipulation to Modify was
served on counsel of record on July 22, 2020 through the Court’s electronic CM-ECF
system.


                                                     /s/ Steven Sugarman
                                                     Steven Sugarman




WildEarth Guardians v. U.S. Forest Service, et al.                                         Stipulation to Modify
Civil No. 13-151-RCC                                                                                       Page 3
                                                                                                                                                                              Case 4:13-cv-00151-RCC Document 141-1 Filed 07/22/20 Page 6 of 7




                                                                                                                                                                                                  ATTACHMENT 1
                                                                                                                                                                                            Awarded Projects Outside Habitat




Forest        District       NEPA Project       Treatment Project                 Project Type               Awarded         MSO Habitat -     MSO Habitat -PACs/nest Total Acres in   Total acres in Recovery or     Total Project Acres in PACs Total acres in nest roost      May Affect Not              Owl Survey current             Forest Comments
                                Name                  Name                                                   (yes/no)         Recovery or         roost (Yes/No)         Project          Restricted Habitat                                            or threshold            Likley/No Affect              including 5 year
                                                                                                                           Restricted (Yes/No)
 Tonto         payson            myrtle         diamond nickel 13T        Stewardship contract mechanical       yes                 no                  no                  693                    0                              0                           0               may affect not likely to   N/A Suitable nest/roost habitat    NEPA identified 52 ac of target habitat within
                                                stewardship project                  thinning                                                                                                                                                                                   adversely affect          to support nesting owls is not    project, however field verification identified < 10
                                                                                                                                                                                                                                                                                                          present in this specifc project   BA QUGA in the 2 areas. Therefore these areas
                                                                                                                                                                                                                                                                                                              area. Work will also be       do not meet the definition of restricted (target)
                                                                                                                                                                                                                                                                                                         completed outside the breeding     habitat; The PAC designation was removed in
                                                                                                                                                                                                                                                                                                                     season.                2019 from 2 nearby MSO PACs (Oak Springs and
                                                                                                                                                                                                                                                                                                                                            Roberts Draw) because the original PAC
                                                                                                                                                                                                                                                                                                                                            designation did not meet the "owl site" criteria;
                                                                                                                                                                                                                                                                                                                                            this project is necessary for TriStar Logging to
                                                                                                                                                                                                                                                                                                                                            move to the tonto in the fall/winter of 2020

 Tonto         payson            myrtle           michellison 13T         Stewardship contract mechanical       yes                 no                  no                  444                    0                              0                           0               may affect not likely to   N/A Suitable nest/roost habitat this project is necessary for TriStar Logging to
                                                stewardship project                  thinning                                                                                                                                                                                   adversely affect          to support nesting owls is not move to the tonto in the fall/winter of 2020
                                                                                                                                                                                                                                                                                                          present in this specifc project
                                                                                                                                                                                                                                                                                                                       area.
  Gila       Quemado            Divide           Divide Commercial             Commercial Fuelwood              yes                 no                  no                  140                    0                              0                           0                      No Effect              None needed, no habitat.      verified not habitat. 100 acres active as allowed
                               Woodland               Fuelwood                                                                                                                                                                                                                                                                                             by Attachment 5.
                               Thinning
  Gila        Reserve          Burro EA           Fish Commercial              Commercial Fuelwood              yes                 no                  no                  412                    0                              0                           0               May Affect Not Likely         None needed, no habitat.        Verified Not Habitat. 172 acres active as allowed
                                                     Fuelwood                                                                                                                                                                                                                                                                                              by Attachment 5.
Carson      Tres Piedras         RTLSA            American Creek               Commercial Fuelwood             partially            No                  No                  430                    0                              0                           0                    N/A - No Hab                   N/A - No Hab                Sale of Decks after service work completed
                                               Cut/Skid/Deck - Sale of                                       awarded - 1
                                                 Commercial Decks                                           sale awarded
                                                                                                               of many
Carson         El Rito        El Rito Canyon    ERC NMDGF Thinning         Agreement - Service Contract          Yes                No                  No                 1175                    0                              0                           0                        NLAA                       N/A - No Hab                          Thinning, lop and scatter
                                     LRP             Agreement
Carson         Questa           Kiowa-San        TVWC Joint Chiefs           Thinning - Agreement with          Yes                 No                  No                  350                    0                              0                           0                    N/A - No Hab           MSO Surveys Valid trhu 2024          Thinning, harvesting, lop and scatter, piling
                              Cristobal WUI           Thinning                         NMFIA
                                     EA
Carson         Questa          Highway 150     Rocky Mountain Youth        Agreement - Contract through         Yes                 No                  No                   8                     0                              0                           0                        NLAA               MSO Surveys Valid trhu 2024
                               Corrridor CE       Corps Thinning                     RGWF                                                                                                                                                                                                                                                   Thinning, piling, lop and scatter
Carson      Tres Piedras        Cerro Azul        Cerro Azul RCPP         Agreement w/ NRCS, SWCD and           Yes                 No                  No                  50                     0                              0                           0                    N/A - No Hab                   N/A - No Hab                Piñon/Juniper Thinning and Lop and Scatter
                                  Grazing            Thinnning                 Permittees Thinning
                                 Allotment
                                                                                                                                                                                                                                                                                                                                            All acres located out of Pine Oak and Mixed Con
 Cibola       Mt Taylor          Puerco             McQue 1 & 2                Mechanical Thinning              Yes                 No                  No                  780                    0                              0                           0                     No Affect                          Yes
                                                                                                                                                                                                                                                                                                                                                                 Habitat.
                                                                                                                                                                                                                                                                                                                                            Potential habitat surveyed, resurvey 2023. Pure
                                                   McGaffey 1-4,
 Cibola       Mt Taylor          Puerco                                        Mechanical Thinning              Yes                 No                  No                  996                    0                              0                           0                     No Affect                          Yes                    ponderosa pine managed as developing old
                                                 Continetal Divide 2
                                                                                                                                                                                                                                                                                                                                                                 growth.
                                                                                                                                                                                                                                                                                                                                             Area verified by forest Wildlife biologist to not
 Cibola       Mt Taylor        Bluewater       Northwest and Peavine            Thinning/ Fuelwood              Yes                 No                  No                  988                    0                              0                           0                     No Affect                          No
                                                                                                                                                                                                                                                                                                                                                            have MSO habitat.
 Cibola       Mt Taylor        East La Jara East La Jara Phase 3                Thinning/Fuelwood               Yes                 No                  No                  230                    0                              0                           0                     No Affect                          N/A                       Verified No Habitat by District Biologist.
                              Pinyon-Juiper     NRCS EQUIP
                               Restoration
  Gila       Wilderness      Upper Mimbres Gattons Park CFRP Unit                Commerical Thin                yes                 no                  no                  11                     0                              0                           0               May Affect Not Likely                    Yes                            Unit 7 outside of MSO habitat
                                                      7
Lincoln      Sacramento       EA-Westside         Laborcita                       Fuels Reduction               Yes                 No                  No                  165                    0                              0                           0                     No Affect                          No                            Watershed restoration project
                                  CFRP
Lincoln      Sacramento       EA-Westside         Maruchi                         Fuels Reduction               Yes                 No                  No                  58                     0                              0                           0                     No Affect                          Yes                           Watershed restoration project
                                  CFRP
Lincoln      Sacramento       EA-Westside          La Luz                         Fuels Reduction               Yes                 No                  No                  112                    0                              0                           0                      No Likely                         No                            Watershed restoration project
                                  CFRP
Santa Fe       Coyote           Cordovas        Padilla CFRP                           CFRP                     yes        yes with cordovas nepa       no                  142        356 in cordovas nepa 120 in               none               none identified in nepa              -                             no
                                                                                                                             no within remaining                                       project area which has been                                  project boundry or cfrp
                                                                                                                            acres of CFRP project                                                 treated                                              project boundary

Santa Fe   Pecos/Las Vegas     Rowe Mesa          Rowe Mesa CFRP                       CFRP                     YES                 NO                  NO                  600                    0                              0                           0                         NE                             NA                                 NE due to no habitat
                                  CFRP
Carson      Camino Real      La Acequia de la La Acequia de la Cuchilla           Thinning/Piling               Yes                 No                  No                   5                     0                              0                           0                    N/A - No Hab                   N/A - No Hab                 Thinning, harvesting, lop and scatter, piling
                                Cuchilla CE       Conifer Removal

Carson        Canjilon        Canjilon WUI     Canjilon WUI NMSF WIP       Agreement - Service Contract         Yes                 No                  No                 1000                    0                              0                           0                    N/A - No Hab                   N/A - No Hab                          Thinning, lop and scatter
                                                  Phase 3 Thinning
Carson        Canjilon        Canjilon WUI      Montoya Rx Line Prep        Prescribed burning line prep        Yes                 No                  No                  40                     0                              0                           0                    N/A - No Hab                   N/A - No Hab               Handline Construction, thinning trees less than
                                                                                      contract                                                                                                                                                                                                                                                                 4.0" DBH
Carson        Canjilon        Canjilon WUI        Blas Rx Line Prep         Prescribed burning line prep        Yes                 No                  No                  25                     0                              0                           0                    N/A - No Hab                   N/A - No Hab               Handline Construction, thinning trees less than
                                                                                      contract                                                                                                                                                                                                                                                                 4.0" DBH
Carson         Questa          Valle Vidal   McCrystal Rock Rx Line         Prescribed burning line prep        Yes                 No                  No                  35                     0                              0                           0                    N/A - No Hab                   N/A - No Hab               Handline Construction, thinning trees less than
                              Northeast CE            Prep                            contract                                                                                                                                                                                                                                                                 4.0" DBH
                                              Diener Hazard Tree 1                                                                  No                  No
                                                                                                                                                                                                                                                                                                                                             Confirmed with District Biologist area is not in
 Cibola       Mt Taylor       Bluewater EA   and 2/ Sawyer/Diener mechanical vegetation removal                 Yes                                                         15                     0                              0                           0                     No Affect                          No
                                                                                                                                                                                                                                                                                                                                                  habitat. Letter to the file provided.
                                                     Latillas
  Gila       Black Range          Road      Black Range RD Hazard Incidental Tree Falling/removal               Yes                 No                  No                  N/A                    0                              0                           0                      No Effect              None needed, no habitat.        High priority on Black Range District - currently
                             Maintenance CE Tree Removal (4 small of hazard trees                                                                                                                                                                                                                                                           has marked timber bought under personal use
                                            operators)                                                                                                                                                                                                                                                                                      permit. Currently does not have options for
                                                                                                                                                                                                                                                                                                                                            products.
  Gila        Reserve           Burro EA     RMEF Collin's Park                   Hand Thinning                 yes                 no                  no                  100                    0                              0                           0               May Affect Not Likely         None needed, no habitat.                  Not Habitat - within grassland
                                               Grassland Thin
  Gila       Wilderness      Upper Mimbres Gattons Park Unit 12A &               Commercial Thin                yes                 no                  no                  35                     0                              0                           0               May Affect Not Likley                    N/A                  Unit 12A & 13 already randomly sampled stands,
                                                     13                                                                                                                                                                                                                                                                                           do not meet recovery habitat definition
Santa Fe        Cuba             Moya      Moya Thinning Project                 Service Contract               Yes                 No                  No                  587                    0                              0                           0                         NA                       N/A Not habitat                Burden to industry - awarded contract that
                                                                                                                                                                                                                                                                                                                                                            cannot be completed.
 Tonto     Pleasant Valley    Chamberlain          Chamberlain                      mastication                 yes                 no                  no                  100                    0                              0                           0                      MANLAA              N/A Suitable nest/roost habitat    field verified that the 2 mastication units contain
                                                 Mastication Project                                                                                                                                                                                                                                      to support nesting owls is not    average of 3 BA and 6 BA of QUGA and therefore
                                                                                                                                                                                                                                                                                                          present in this specifc project   are not MSO restricted habitat; Consultation for
                                                                                                                                                                                                                                                                                                              area. Work will also be       Chamberlain EA expired and is being reinitiated
                                                                                                                                                                                                                                                                                                         completed outside the breeding     with USFWS; this project is located within the
                                                                                                                                                                                                                                                                                                                     season.                Rim Country project area, which is currently
                                                                                                                                                                                                                                                                                                                                            undergoing consultation with USFWS

 Tonto         payson          payson WUI      crackerjack road emory               mastication                 yes                 no                  no                  56                     0                              0                           0               may affect not likely to                 N/A                  this project is being done in collaboration with
                                               oak restoration project                                                                                                                                                                                                          adversely affect                                            the apache tribes (White Mountain, Yavapai,
                                                                                                                                                                                                                                                                                                                                            Tonto, Gila River) and is funded by Resolution
                                                                                                                                                                                                                                                                                                                                            Copper. Emory oak acorns are an important
                                                                                                                                                                                                                                                                                                                                            traditional food source for the Apache Tribes.
                                                                                                                                                                                                                                                                                                                                            They are very upset that implementation of this
                                                                                                                                                                                                                                                                                                                                            project is being held up.
 tonto         payson        pine strawberry      pine strawberry                  hand thinning                yes                 no                  no                 3814                    0                              0                           0               may affect not likely to                 n/a                  This project is the hand thinning of fuelbreaks
                                               fuelbreak maintenance                                                                                                                                                                                                            adversely affect                                            directly adjacent to private property in Pine and
                                                      thinning                                                                                                                                                                                                                                                                              Strawberry. The fuelbreaks have already been
                                                                                                                                                                                                                                                                                                                                            cut in previous years. This is just the
                                                                                                                                                                                                                                                                                                                                            maintenance of these fuelbreaks. The project
                                                                                                                                                                                                                                                                                                                                            involves the hand thinning of resprouting
                                                                                                                                                                                                                                                                                                                                            juniper, evergreen oaks, and brush
 tonto         payson        pine strawberry      deadman mesa                      mastication                 yes                 no                  no                 1445                    0                              0                           0               may affect not likely to                 n/a
                                                 mastication project                                                                                                                                                                                                            adversely affect
 tonto         payson        pine strawberry      south buckhead                    mastication                 yes                 no                  no                 1075                    0                              0                           0               may affect not likely to                 n/a                  under contract
                                                 mastication project                                                                                                                                                                                                            adversely affect
Totals                                                                                                                                                                    16116




                                                                                                                                                                                                                Page 1 of 1
                                                                                                                                        Case 4:13-cv-00151-RCC Document 141-1 Filed 07/22/20 Page 7 of 7



                                                                                                                                                           ATTACHMENT 2
                                                                                                                                                 Awarded Projects Partially Outside Habitat



 Forest      District     NEPA Project Name      Unit Project       Project Type       Awarded (yes/no)     MSO Habitat -     MSO Habitat -PACs/nest   Total Acres in Project         Total acres in Recovery or   Total Acres Outside Habitat   Total Project Acres in   Total acres in nest       May Affect Not          Owl Survey current including       Forest Comments
                                                   Name                                                   Recovery (Yes/No)      roost (Yes/No)                                          Restricted Habitat                                              PACs             roost or threshold        Likley/No Affect                  5 year


Santa Fe     Coyote           Cordovas            Cordovas      Service Work Machine         yes                Yes                                             157                              75                            82                          0                      0                                                                         This contract has been
                                                                         Pile                                                                                                                                                                                                                                                                                  awarded(2019) to
                                                                                                                                                                                                                                                                                                                                                              Summit Forests Inc.
                                                                                                                                                                                                                                                                                                                                                           Inability to proceed may
                                                                                                                                                                                                                                                                                                                                                            have negative financial
                                                                                                                                                                                                                                                                                                                                                           effects to the contractor
                                                                                                                                                                                                                                                                                                                                                            as-well-as the agency.

 tonto       payson       myrtle payson and     myrtle payson      hand thinning             yes                yes                     0                      1404                              150                          1254                         0                      0             Payson and Myrtle- may      N/A Suitbale nest/roost         this project is the hand
                              verde Eas            verde                                                                                                                                                                                                                                           affect not likely to     habitat to support nesting       thinning of fuelbreaks
                                                maintenance                                                                                                                                                                                                                                     adversely affect; Verde -   owls is not present in this        directly adjacent to
                                                  thinning                                                                                                                                                                                                                                        may affect likely to      specifc project area. Work will private property. The
                                                                                                                                                                                                                                                                                                    adversely affect        also be completed outside       fuelbreaks have already
                                                                                                                                                                                                                                                                                                                            the breeding season.              been cut in previous
                                                                                                                                                                                                                                                                                                                                                              years. This is just the
                                                                                                                                                                                                                                                                                                                                                             maintenance of these
                                                                                                                                                                                                                                                                                                                                                            fuelbreaks. The project
                                                                                                                                                                                                                                                                                                                                                                involves the hand
                                                                                                                                                                                                                                                                                                                                                            thinning of resprouting
                                                                                                                                                                                                                                                                                                                                                           juniper, evergreen oaks,
                                                                                                                                                                                                                                                                                                                                                                    and brush
Carson     Tres Piedras   Maquinita Ecosytem     Willow IRTC        Timber Sale              Yes                Yes                    No                      1,416                             845                          571                          0                      0                      NLAA                MSO Surveys valid thru 2021. Original acreage is 1,416
                            Health Project                                                                                                                                                                                                                                                                                   Resurvey being conducted in
                                                                                                                                                                                                                                                                                                                                 2021; once completed
                                                                                                                                                                                                                                                                                                                               resurvey will be valid thru
                                                                                                                                                                                                                                                                                                                                         2026
                                                                                                                                                                                                                                                                                                                                                            Necessary to keep TC
                                                Redondo Task
Santa Fe     Jemez              SWJM                                    IRSC                 Yes                 No                    No                       740                              192                          548                          0                      0                     MALAA                            Yes                  company working
                                                   Order
                                                                                                                                                                                                                                                                                                                                                           through winter CY20/21.
Carson     Tres Piedras         RTLSA          American Creek Agreement - Service            Yes                Yes                    No                       412                              80                           332                          0                      0                      NLAA               MSO Surveys Valid thru 2024 Thinning, lop and scatter
                                               NMDGF Thinning      Contract
                                                 Agreement
Carson       El Rito        Agua/Caballos       Andy Chacon   Agreement - Thinning           Yes                Yes                    No                       319                              227                           92                          0                      0                      NLAA               MSO Surveys Valid thru 2023 Thinning, lop and scatter
                                                    CFRP
Totals                                                                                                                                                        4448                             1569                          2879                          0                      0




                                                                                                                                                                        Page 1 of 1
